DETAILED ACTION
Status of Claims
Claims 25-43 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 32 is objected to because the Markush language used is not technically correct.  The examiner suggests language according to MPEP § 2173.05(h):
32.  ([...])	The compound (I) or its salt according to claim 25, of the following formula,

    PNG
    media_image1.png
    256
    699
    media_image1.png
    Greyscale

which is obtained by a process comprising the steps of,
(a) reacting the compound (III) of the following formula,

    PNG
    media_image2.png
    177
    703
    media_image2.png
    Greyscale

wherein R1 is selected from a group consisting of hydrogen, unsubstituted alkyl, 
with a metal complex (II) of the following formula,

    PNG
    media_image3.png
    610
    724
    media_image3.png
    Greyscale

wherein ‘M’ is a metal selected from Cu2+, Ni2+[[,]] and[[or]] Zn2+
(b) hydrolyzing of the compound (IV) of the following formula obtained from step (a) in presence of an acid,

    PNG
    media_image4.png
    610
    856
    media_image4.png
    Greyscale

(c) Optionally, treating the acid salt of compound (I) of the following formula obtained from step (b) with a base,

    PNG
    media_image5.png
    297
    704
    media_image5.png
    Greyscale

(d) Optionally, purifying compound (I) or its salt by treatment with a metal hydride.
B.	Claim 33 is objected to because the Markush language used is not technically correct.  The examiner suggests language according to MPEP § 2173.05(h):
33.  ([...])	The compound according to the claim 32, wherein step (a) is performed in the presence of a metal alkoxide which is selected from the group consisting of sodium methoxide, sodium ethoxide, sodium isopropoxide, potassium methoxide, sodium tertiary butoxide, potassium tertiary butoxide and
C.	Claim 34 is objected to because the Markush language used is not technically correct.  The examiner suggests language according to MPEP § 2173.05(h):
34.  ([...])	The compound according to the claim 32, wherein the acid at step (b) is selected from the group consisting of hydrochloric acid, hydrobromic acid, hydrofluoric acid, nitric acid, sulfuric acid and
D.	Claim 35 is objected to because the Markush language used is not technically correct.  The examiner suggests language according to MPEP § 2173.05(h):
35.  ([...])	The compound according to the claim 32, wherein the base at step (c) is an organic base or an inorganic base selected from the group consisting of triethylamine (TEA), N,N diisopropylethylamine, tripropylamine, pyridine, sodium carbonate, sodium bicarbonate, potassium carbonate, sodium hydroxide, potassium hydroxide, lithium hydroxide, lithium carbonate, sodium bicarbonate, potassium bicarbonate, sodium hydride, ands thereof.
E.	Claim 38 is objected to because the Markush language used is not technically correct.  The examiner suggests language according to MPEP § 2173.05(h):
38.  ([...])	The compound according to the claim 36, wherein the metal hydride in step (q) is selected from the group consisting of boron hydride, lithium borohydride, sodium borohydride, potassium borohydride, sodium cyanoborohydride, sodium dialkylamine borohydride, dialkyl aluminum hydride, aluminum hydride, sodium aluminum hydride, lithium aluminum hydride, sodium hydride, potassium hydride, rubidium hydride, cesium hydride and[[or]] mixtures thereof.
F.	Claim 39 is objected to because the Markush language used is not technically correct.  The examiner suggests language according to MPEP § 2173.05(h):
39.  ([...])	The compound according to the claim 36, wherein the solvent in step (p) is selected from the group consisting of water, halogenated solvent, alcoholic solvent, ether solvent, ketone solvent, aromatic solvent, an aprotic solventand[[or]] mixtures thereof.
G.	Claim 41 is objected to because the Markush language used is not technically correct.  The examiner suggests language according to MPEP § 2173.05(h):
41.  ([...])	A compound: metal complex (IV) of following formula;

    PNG
    media_image4.png
    610
    856
    media_image4.png
    Greyscale

wherein ‘M’ is a metal selected from Cu2+, Ni2+[[,]] and Zn2+; and R1 is selected from a group consisting of hydrogen, unsubstituted alkyl, [[or ]]substituted alkyl, cycloalkyl, aryl, heterocyclic and protecting group.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 39 is are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 39 is drawn to:
39.  ([...])	The compound according to the claim 36, wherein the solvent in step (p) is selected from the group consisting of water, halogenated solvent, alcoholic solvent, ether solvent, ketone solvent, aromatic solvent, an aprotic solvent such as acetonitrile, N,N-dimethyl formamide (DMF), N,N-dimethyl acetamide, dimethyl sulfoxide (DMSO) and N-methylpyrrolidone (NMP) or mixtures thereof.
wherein the phrase, “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 25-26, 32-36 and 38-39 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by YU (WO 2005/085178 A1, Publ. Sep. 15, 2005; on 09/25/2018 IDS; hereinafter, “Yu”).
Yu is directed to:
Title: METHOD OF PREPARING OPTICALLY ACTIVE SERINE DERIVATNE
Abstract: A method of preparing L-threo-(2S,3R)-3-(3.4-dihydroxyphenyl)serine or a salt thereof and an immediate obtained in the preparation of the serine derivative are provided.  The method includes decomposing an asymmetric aldol condensate of a chiral metal complex in a polar organic solvent using an acid and hydrogenating the resulting product.
Yu, title & abstract.  In this regard, Yu teaches a method of preparing droxidopa, L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (Yu, p. 4, par. [15] to p. 10, par. [34]) via an intermediate “formula (2)”

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Yu, p. 10, formula (2)), wherein “each of R1 and R2 is independently selected from the group consisting of benzyl, p-nitrobenzyl, p-fluorobenzyl, p-trifluorobenzyl, C1 ~ C4 alkoxy C1 ~ C4 alkyl, and C1 ~ C4 alkyl; and M is Cu2+, Ni2+, or Zn2+ (Yu, p. 5, par. [16]).
Regarding independent clam 25 and the requirements:
25.  ([...])	A compound L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (I) (Droxidopa) with Nickel (Ni) content less than 30 ppm.
as well as the requirements of claim 26 for:
26.  ([...])	The compound according to claim 25, having Nickel (Ni) content less than 20 ppm.
Yu clearly teaches: 
L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine or droxidopa (Yu, p. 4, par. [15] to p. 10, par. [34]), which is “L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (I) (Droxidopa)” of claim 25, 
wherein the droxidopa is obtained via an intermediate “formula (2)” (Yu, p. 10, formula (2)) complexed with metals other than “Ni2+,” namely “Cu2+” or “Zn2+” thereby reading on the requirements of:
claim 25 for “Nickel (Ni) content less than 30 ppm,” and
claim 26 for “Nickel (Ni) content less than 20 ppm.”
Thus, Yu anticipates claims 25-26.
Regarding claims 32-36, it is noted that the requirements:
32.  ([...])	The compound (I) or its salt according to claim 25, of the following formula,

    PNG
    media_image1.png
    256
    699
    media_image1.png
    Greyscale

which is obtained by a process comprising the steps of,
(a) reacting the compound (III) of the following formula,

    PNG
    media_image2.png
    177
    703
    media_image2.png
    Greyscale

wherein R1 is selected from a group consisting of hydrogen, unsubstituted or substituted alkyl, cycloalkyl, aryl, heterocyclic and protecting group;
with a metal complex (II) of the following formula,

    PNG
    media_image3.png
    610
    724
    media_image3.png
    Greyscale

wherein ‘M’ is a metal selected from Cu2+, Ni2+, or Zn2+
(b) hydrolyzing of the compound (IV) of the following formula obtained from step (a) in presence of an acid,

    PNG
    media_image4.png
    610
    856
    media_image4.png
    Greyscale

(c) Optionally, treating the acid salt of compound (I) of the following formula obtained from step (b) with a base,

    PNG
    media_image5.png
    297
    704
    media_image5.png
    Greyscale

(d) Optionally, purifying compound (I) or its salt by treatment with a metal hydride.
33.  ([...])	The compound according to the claim 32, wherein step (a) is performed in the presence of a metal alkoxide which is selected from the group consisting of sodium methoxide, sodium ethoxide, sodium isopropoxide, potassium methoxide, sodium tertiary butoxide, potassium tertiary butoxide and/or mixtures thereof.
34.  ([...])	The compound according to the claim 32, wherein the acid at step (b) is selected from the group consisting of hydrochloric acid, hydrobromic acid, hydrofluoric acid, nitric acid, sulfuric acid and phosphoric acid or mixtures thereof.
35.  ([...])	The compound according to the claim 32, wherein the base at step (c) is an organic base or an inorganic base selected from the group consisting of triethylamine (TEA), N,N diisopropylethylamine, tripropylamine, pyridine, sodium carbonate, sodium bicarbonate, potassium carbonate, sodium hydroxide, potassium hydroxide, lithium hydroxide, lithium carbonate, sodium bicarbonate, potassium bicarbonate, sodium hydride, or a mixture thereof.
36.  ([...])	The compound according to the claim 32, wherein step (d) for the purification of L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (I) comprises the steps of;
(p) adding Droxidopa (I) salt to a solvent,
(q) adding a metal hydride to the stirring solution of step (p),
(r) isolating pure Droxidopa (I) salt or its free base.
[...]
38.  ([...])	The compound according to the claim 36, wherein the metal hydride in step (q) is selected from the group consisting of boron hydride, lithium borohydride, sodium borohydride, potassium borohydride, sodium cyanoborohydride, sodium dialkylamine borohydride, dialkyl aluminum hydride, aluminum hydride, sodium aluminum hydride, lithium aluminum hydride, sodium hydride, potassium hydride, rubidium hydride, cesium hydride or mixture thereof.
39.  ([...])	The compound according to the claim 36, wherein the solvent in step (p) is selected from the group consisting of water, halogenated solvent, alcoholic solvent, ether solvent, ketone solvent, aromatic solvent, an aprotic solvent such as acetonitrile, N,N-dimethyl formamide (DMF), N,N-dimethyl acetamide, dimethyl sulfoxide (DMSO) and N-methylpyrrolidone (NMP) or mixture thereof.
are product-by-process type claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 32 is drawn to “[t]he compound (I) or its salt according to claim 25” formed by the process requirements of claims 32-36.  The substance and structure of the claimed product, namely “compound (I),” is not affected by these limitations, which merely reflect one version of a process that could be used to make the product.  “The compound (I) or its salt according to claim 25” could be made in other ways, thus, the process limitations of claims 32-36 do not add patentable weight to the claim.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.
Thus, Yu anticipates claims 32-36 and 38-39.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 25-40 and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over YU (WO 2005/085178 A1, Publ. Sep. 15, 2005; on 09/25/2018 IDS; hereinafter, “Yu”), in view of PIMPLASKAR (WO 2013/142093 A1, Publ. Sep. 26, 2013; on 09/25/2018 IDS; hereinafter, “Pimplaskar”) and OCHIAI (US 2009/0074861 A1, Publ. Mar. 19, 2009; on 09/25/2018 IDS; hereinafter, “Ochiai”).
The teachings of Yu, as set forth in the above rejection of claims 25-26, 32-36 and 38-39 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  Although Yu obtains L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine or droxidopa is obtained by a process, wherein “high optically pure droxidopa” (Yu, par. [8]) is “filtrated and washed with ethanol and ether”:
[62]	Example 6. Synthesis of L-threo-(2S 3R)-3-(3 4-dihydroxyphenynserine)
[63]	7 g (18 mmol) of L-threo-3-(3,4-dibenzyloxyphenyl)serine was suspended in 400 mL of ethanol, and 100 mL of cone. HCl and 600 mg of 10% of Pd/C was added into the reaction mixture, and stirred under the pressure of l-2atm hydrogen.  The reaction mixture was filtrated to remove Pd/C.  The filtrate was concentrated, dissolved in ethanol, and adjusted to pH 5 using a mixture of diethylamine and ethanol.  The reaction mixture was stirred for 24 hours at 0 °C .  The resulting solid product was filtrated and washed with ethanol and ether to obtain the subtitled compound with a yield of 85% (3.16 g).
[64]	1H-NMR(D2O/NaOH,ppm): δ 6.5(dd, 2H), 6.4(d, 1H), 4.7(d, 1H)
[65]	[α]D25 = -39 (c = 1, 1N HCl)
[66]	Melting point = 232 ~ 243 °C
(Yu, par. [62]-[66]), Yu DOES NOT EXPRESSLY TEACH further purification such as purification with metal hydride, activated carbon and “Hyflo®,” which is described at par. [0089], [0092]-[0099] & [0107] of the instant published application, US 2020/0299227 A1:
[0089]	In an another specific embodiment, the process for the preparation of pure L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl) serine (I) having total impurity less than 0.06% comprises the steps of; (p) adding Droxidopa (I) salt to a solvent, (q) adding a metal hydride to the stirring solution of step (p ), (r) isolating pure Droxidopa (I) salt or its free base.
[...]
[0092]	As illustration, the purification process comprises, dissolving the Droxidopa (I) hydrochloride salt (35 g) in the demineralized water followed by the addition of concentrated HCl and further dropwise addition of 0.1% w/w sodium borohydride solution in 4 volumes (V) of demineralized (DM) water (with respect to weight of HCl salt).  The reaction mixture was filtered, treated with activated carbon and passed through Hyflo® bed to provide the pure aqueous solution of L-threo-(2S,3R)-3-(3.4-dihydroxyphenyl)serine (I) hydrochloride with impurity less than 0.06%; which is further treated with a base to obtain its free base that is pure L-threo-(2S,3R)-3-(3.4-dihydroxyphenyl)serine (I) (Droxidopa).
[0093]	The inventors of the process of the instant invention observed that the total impurity content of the Droxidopa obtained by this process is very low as less than 0.06%.
[0094]	The following Table-2 indicated impurity content in the final product (Droxidopa) obtained by the process of the instant invention:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[0095]	In another aspect, there is provided L-threo-(2S, 3R)-3-(3,4-dihydroxyphenyl)serine (I) having particle size diameter range with a d(0.1) of between about 1 to about 20 μm.
[0096]	In another aspect, there is provided L-threo-(2S, 3R)-3-(3,4-dihydroxyphenyl)serine (I) having particle size diameter range with a d(0.5) of between about 5 to about 105 μm.
[0097]	In another aspect, there is provided L-threo-(2S, 3R)-3-(3,4-dihydroxyphenyl)serine (I) having particle size diameter range with a d(0.9) of between about 10 to about 210 μm.
[0098]	The following Table-3 indicates the particle size range of Droxidopa (I) as observed by the inventors:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

[0099] The above particle size ranges were observed when measured by Malvern Mastersizer particle size analyzer equipped with a 30 mm lens Mastersizer 2000, SCIROCCO 2000, air compressor and vacuum pump.  In general, the particle size distribution may be achieved by the process of the present invention or alternatively by any one of the known methods reported in the art like milling, micronization, grinding or sieving, which may reduce the particle.
[...]
[0107]	In another aspect, there is provided L-threo-(2S, 3R)-3-(3,4-dihydroxyphenyl)serine (I) having specific surface area value from 0.1 to 3 m2/g.
which appears to result in droxiropa with the “particle size,” “specific surface area,” “enantiomeric excess (ee)” and “impurity content” characteristics recited in claims 27-31, 37 and 40:
27.  ([...])	The compound according to claim 25, having particle size diameter range with a d(0.1) of between about 1 to about 20 μm.
28.  ([...])	The compound according to claim 25, having particle size diameter range with a d(0.5) of between about 5 to about 105 μm.
29.	The compound according to claim 25, having particle size diameter range with a d(0.9) of between about 10 to about 210 μm.
30.  ([...])	The compound according to claim 25, having specific surface area value from 0.1 to 3 m2/g.
31.  ([...])	The compound according to claim 25, having >99% enantiomeric excess (ee).
[...]
37.  ([...])	The compound according to the claim 36, having the total impurity content less than 0.06%.
[...]
40.  ([...])	The compound according to the claim 32, having >99% enantiomeric excess (ee).
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Pimplaskar, for instance, is directed to:
Title: METHOD FOR THE SYNTHESIS OF DROXIDOPA
Abstract: The present application relates to a novel method of preparing L-threo-dihydroxyphenylserine (droxidopa).  Specifically, the application is directed to a method of preparing droxidopa via a deprotection step that is an alternative to deprotection steps that have been previously disclosed. The new deprotection strategy is advantageous in that it avoids the need to use hydrogenolysis or hydrazine.
Pimplaskar, title & abstract.  In this regard, Pimplaskar teaches, “[t]he droxidopa may be enantiomerically enriched; for example, the droxidopa is enantomerically enriched for the L-threo isomer,” which “is present at an optical purity of at least about 98%.”  Pimplaskar, p. 3, ln. 1-3.  With regard to purification, Pimplaskar teaches:
Purification of the desired product can be accomplished in various ways.  For example, in certain embodiments, a hydrochloride salt is first formed, which is insoluble in water and/or isopropyl alcohol and can thus be isolated from a solution of these solvents, which results in the removal of certain impurities.  This step can be repeated if necessary to reduce the level of impurities below a desired level (e.g., less than or equal to about 0.05% impurity).  The resulting compound can be further purified.  For example, the compound can be dissolved in aqueous HCl and combined with activated carbon and/or celite.  The purified compound is converted to L-threo(3,4-dihydroxyphenyl)serine, for example, through treatment with base.  In one embodiment, the compound is combined with triethylamine in methanol and dried to give droxidopa.
(Pimplaskar, p. 12, ln. 12-20), wherein activated carbon is used with “Celite Hyflo Super Cel” (Pimplaskar, p. 21, ln 20 to p. 22, ln. 18), and whererin suitable bases include sodium hydroxide or potassium hydride.  Pimplaskar, p. 4, ln. 8-11.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to purify Yu’s droxidopa, L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (Yu, p. 4, par. [15] to p. 10, par. [34]) with “activated carbon and/or celite” and further treatment with base, as taught by Pimplaskar (Pimplaskar, p. 12, ln. 12-20).  One would have been motivated to do so with a reasonable expectation of success since both Yu and Pimplaskar are concerned with similar problems in the art, namely the preparation of droxidopa.  Yu, abstract; Pimplaskar, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable purification means in order to obtain “optically pure” droxidopa.  Yu, par. [8].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely purifying droxidopa with “activated carbon and/or celite” and further treatment with base, as taught by Pimplaskar (Pimplaskar, p. 12, ln. 12-20), which is the purification described at par. [0089], [0092]-[0099] & [0107] of the instant published application, thereby reasonably expected to results in the “particle size,” “specific surface area,” “enantiomeric excess (ee)” and “impurity content” characteristics recited in claims 27-31, 37 and 40.  In this regard, it is noted that MPEP § 2112.01 states: “where the claimed and prior art products are identical or substantially identical in structure of composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP § 2112.01.  
To the extent that Pimplaskar teaches droxidopa with a mean particle size (d50) of 109 µm (Pimplaskar, p. 22, ln. 25-26), droxidopa with a milled particle sizes ranging from 20-500 µm are known (See Ochiai, par. [0082] and p. 7-8, Table 11).  In this respect, it is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, particle size is clearly a result-effective variable, since Ochiai teaches milled particle sizes ranging from 20-500 µm are known (See Ochiai, par. [0082] and p. 7-8, Table 11).  Therefore, it would have been customary for an artisan of ordinary skill to select appropriate particle sizes, as well as “specific surface area,” “enantiomeric excess (ee)” and “impurity content”, in optimizing pharmaceutical compositions of droxidopa.  
Thus, the prior art renders claims 27-31, 37 and 40 obvious.
Regarding claim 43 and the requirements
43.  ([...])	A pharmaceutical composition comprising a therapeutically effective amount of L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (I) having particle size distribution range of d(0.1) between about 1 to about 20 μm, d(0.5) between about 5 to about 105 μm, d(0.9) between about 10 to about 210 μm; or any combination thereof.
Pimplaskar teaches:
In another aspect of the present invention is provided L-threo-dihydroxyphenylserine, produced according to the methods disclosed herein. In another aspect of the invention is provided a composition comprising droxidopa synthesized from an N-phthaloyl protected precursor, wherein the droxidopa is free of residual hydrazine. The composition may, in certain embodiments, be a pharmaceutical composition comprising droxidopa and one or more pharmaceutically acceptable excipients.  In some embodiments, the droxidopa in the composition is enantomerically enriched for the L-threo isomer.  For example, the L-threo isomer may be present at an optical purity of at least about 98%.
Pimplaskar, p. 5, ln. 16-23.  Since it would been obvious to purify Yu’s droxidopa, L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (Yu, p. 4, par. [15] to p. 10, par. [34]) with “activated carbon and/or celite” and further treatment with base, as taught by Pimplaskar (Pimplaskar, p. 12, ln. 12-20), as discussed above, one would be further motivated to incorporate droxidopa into a pharmacutical composition, as taught by Pimplaskar (Pimplaskar, p. 5, ln. 16-23).
Thus, the prior art renders claim 43 obvious.
Claims 25-26, 32-36, 38-39 and 41-42 are rejected under 35 U.S.C. § 103 as being unpatentable over YU (WO 2005/085178 A1, Publ. Sep. 15, 2005; on 09/25/2018 IDS; hereinafter, “Yu”).
The teachings of Yu, as set forth in the above rejection of claims 25-26, 32-36 and 38-39 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  Regarding claims 41 and 42 and the requirements:
41.  ([...])	A compound: metal complex (IV) of following formula;

    PNG
    media_image4.png
    610
    856
    media_image4.png
    Greyscale

wherein ‘M’ is a metal selected from Cu2+, Ni2+, Zn2+; and R1 is selected from a group consisting of hydrogen, unsubstituted or substituted alkyl, cycloalkyl, aryl, heterocyclic and protecting group.
42.  ([...])	The compound according to claim 41, wherein M is Ni2+ and R1 is ethyl; represented as Nickel complex (IVa) of following formula;

    PNG
    media_image9.png
    641
    862
    media_image9.png
    Greyscale
[.]
Yu teaches a method of preparing droxidopa, L-threo-(2S,3R)-3-(3,4-dihydroxyphenyl)serine (Yu, p. 4, par. [15] to p. 10, par. [34]) via an intermediate “formula (2)”

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Yu, p. 10, formula (2)), wherein “each of R1 and R2 is independently selected from the group consisting of benzyl, p-nitrobenzyl, p-fluorobenzyl, p-trifluorobenzyl, C1 ~ C4 alkoxy C1 ~ C4 alkyl, and C1 ~ C4 alkyl; and M is Cu2+, Ni2+, or Zn2+ (Yu, p. 5, par. [16]), which relates to the compounds of Formulas (IV) and (IVa) of claims 41-42.  Although YU DOES NOT EXPRESSLY TEACH the particular R1 and R2 structure of the compounds of Formulas (IV) and (IVa) of claims 41-42, such a structure would be obvious as a positional isomer, absent evidence to the contrary.  In this regard, MPEP § 2144.09(II) states: “[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious)” (MPEP § 2144.09).
Thus, Yu renders claims 41-42 obvious.

Conclusion
Claims 25-43 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611